Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (US 2017/0330952 A1) in view of Smayling (US 2009/0152734 A1).
Regarding independent claim 1: Su teaches (e.g., Figs. 1-9, [0026]-[0040]) a semiconductor device, comprising:
a substrate ([0026]: 100) having a NMOS region ([0026]: 103) and a PMOS region ([0026]: 104);
a gate structure ([0034]: 310a/310b) extending along a first direction from the NMOS region to the PMOS region on the substrate ([0035]),
the gate structure (310) extends from the NMOS region to the PMOS region ([0026]: the transistors of region 103 and 104 are of different conductivity; namely NMOS 103 and PMOS 104, the gate extends from one region of the NMOS to the other region of the PMOS),
a first source/drain region ([0026]: source/drain region 101 in region 103) adjacent to two sides of the gate structure ([0034]: 310a) on the NMOS region ([0026]);
a second source/drain region ([0026]: source/drain region 101 in region 104)  adjacent to two sides of the gate structure on the PMOS region ([0026] and [0034]).
Su does not expressly teach that 
a first contact plug landing directly on the gate structure closer to the PMOS and the second source/drain region from a boundary separating the NMOS region and the PMOS region.
 a semiconductor device, comprising a PMOS including source/drain ([0051]: 201) separated from a NMOS ([0051]: 203) and a gate ([0051] and [0089]: 205),
a first contact plug ([0089]: 2303) landing directly on the gate structure ([0089]: 205) closer to the PMOS (201) and the second source/drain region (203) from a boundary separating the NMOS region and the PMOS region (the boundary is the mid-point between the NMOS region and the PMOS region).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Su, the first contact plug landing directly on the gate structure closer to the first region from a boundary separating the second region and the first region, as taught by Smayling, for the purpose of having the ability of selectively operating the PMOS transistor.
There is a limited number of location for placing the contact plug e.g., either on the boundary or on one side of the boundary with respect to the gate and source/drain; the resulting structure, has been disclosed by prior art; therefore, there is a high expectation of success and the results of operating the device is also predictable;
In addition, the limited number of locations identified by Smayling, makes it obvious to one of ordinary skill in the art at the time of the effective filing date, to try to choose one of the locations for the contact plug, with a reasonable expectation of success and for the same intended use. See MPEP 2143 (E).
"Obviousness does not require absolute predictability of success." Id. at 903, 7 USPQ2d at 1681.


    PNG
    media_image1.png
    963
    1327
    media_image1.png
    Greyscale

ANNOTATED FIG. 24A


Regarding claim 2: Su and Smayling teach the claim limitation of the semiconductor device of claim 1, on which this claim depends, 
wherein the first contact plug (Smayling: 2303) is disposed immediately adjacent to the boundary (Smayling: see annotated Fig. 24A, heavy separated lines represent the boundary) without overlapping the boundary (Smayling: see annotated Fig. 24A).
Regarding claim 3: Su and Smayling teach the claim limitation of the semiconductor device of claim 1, on which this claim depends, 

Regarding claim 4: Su and Smayling teach the claim limitation of the semiconductor device of claim 3, on which this claim depends, 
Su does not expressly teach that the device further comprises a second contact plug landing on the first source/drain region. 
However, Samyling teaches a device comprising a source drain region ([0087]-[0088]: active region includes source/drain), the device further comprising
a second contact plug ([0087]-[0088]: 2301) landing on the first source/drain region ([0087]-[0088]: active region includes source/drain, [0051]: 201).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Su, the second contact plug landing on the first source/drain region, as taught by Samyling, for the purpose of obtaining the predictable results of driving the integrated circuit by better controlling the flow of carrier charges, it is understood that one of the conditions to drive a transistor is to bias the gate and the source region, so as to overcome the device threshold voltage, this initiates conduction of carriers.
Regarding claim 5: Su and Smayling teach the claim limitation of the semiconductor device of claim 1, on which this claim depends,

Regarding claim 6: Su and Smayling teach the claim limitation of the semiconductor device of claim 5, on which this claim depends,
Su as modified by Smayling teaches that the device further comprises a third contact plug (Smayling: [0050]-[0051]: contact plug 2301 on the NMOS region 203) landing on the second source/drain region (Smayling: [0050]-[0051]: in source/drain region 203).
Regarding claim 7: Su and Smayling teach the claim limitation of the semiconductor device of claim 5, on which this claim depends,
wherein the first contact plug is disposed on the gate structure directly on top of a channel region between the second source/drain region (Smayling: [0050]-[0051] and [0087]-[0088]: first contact plug 2303, is in the active region, the channel region is between the second source/drain region).
Regarding claim 8: Su and Smayling teach the claim limitation of the semiconductor device of claim 5, on which this claim depends,
wherein the first contact plug is disposed on the gate structure adjacent to one side of the second source/drain region and away from the boundary (Smayling: [0050]-[0051] and [0087]-[0088]: the first contact plug 2303 is disposed on gate 205 adjacent to one side of the second source/drain region in 203).
Regarding claim 9: Su and Smayling teach the claim limitation of the semiconductor device of claim 5, on which this claim depends,

(Smayling: [0087]-[0089] the first contact plug 2303 is disposed on gate 205 adjacent to one side of the second source/drain region 203, region of the NMOS, [0050] and closer to the boundary; see annotated Fig. 24A, above).
Regarding claim 10: Su and Chae teach the claim limitation of the semiconductor device of claim 1, on which this claim depends, 
wherein the gate structure comprises a metal gate (Su: [0029] and [0033]: 310a/310b; material layer 110 includes metal materials such as aluminum (Al), tungsten (W), or titanium aluminide (TiAl)).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (US 2017/0330952 A1) in view of Smayling (US 2009/0152734 A1), Tsutsumi et al. (US 2007/0284671 A1) and YU (US 6,383,904 B1).
Claim 1 combined with claim 4 and claim 6 teaches all the limitations of claim 11, as shown above, except the following limitation:
“wherein the first contact plug, the second contact plug and the third contact plug form a straight line extending along the second direction”.
Regarding independent claim 11:  a semiconductor device, comprising:
a substrate having a NMOS region and a PMOS region;
a gate structure extending along a first direction from the NMOS region to the PMOS region on the substrate;

a second source/drain region extending along the second direction adjacent to two sides of the gate structure on the PMOS region;
a first contact plug landing on the second source/drain region adjacent to one side of the gate structure;
a second contact plug landing on the second source/drain region adjacent to another side of the gate structure.
a third contact plug landing directly on the gate structure closer to the PMOS region from a boundary separating the NMOS region and the PMOS region.

Claim 1 combined with claim 4 and claim 6 teaches all the limitations of claim 11, except the following limitation:
“wherein the first contact plug, the second contact plug and the third contact plug form a straight line extending along the second direction”.
Tsutsumi teaches (e.g., Figs. 1-10, Fig. 28 is a well-known configuration) a semiconductor device, comprising a NMOS region and PMOS region, a gate structure, a first contact plug ([0064]: CH for the location of the source/drain contact in the source/drain regions 8, 9; first contact plug), a second contact plug ([0064]: CH for the location of the source/drain contact in the source/drain regions 8, 9; second contact plug) and a third contact plug ([0064]: 20),
wherein the first contact plug, the second contact plug and the third contact plug form a straight line extending along a direction (plug for the source drain and gate structure 8, 9 and 20 are aligned).

Furthermore, it would have been obvious because all the claimed elements (source drain regions, gate, source drain regions contact plugs and gate structure contact plug) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (active regions allowing the transistor to conduct carrier flow and switch on and off), and the combination would have yielded predictable results (operating the transistor) to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." Id.
Yu teaches (e.g., Figs. 16-17) a semiconductor device, comprising a first contact plug (Col. 8, Lines 55-67: #258), a second contact plug (Col. 8, Lines 55-67: #254) and a third contact plug (Col. 8, Lines 55-67: #262),
wherein the first contact plug, the second contact plug and the third contact plug form a straight line extending along the second direction (Col. 8, Lines 55-67: 258, 254 and 262 respectively in the source drain extension direction).

Moreover, any misalignment of the contact plugs becomes easier to notice and thus to correct.
Furthermore, it would have been obvious because all the claimed elements (source drain regions, gate, source drain regions contact plugs and gate structure contact plug) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (active regions allowing the transistor to conduct carrier flow and switch on and off), and the combination would have yielded predictable results (operating the transistor) to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." Id.

Response to Arguments
Applicant’s arguments with respect to claim(s) 05/04/2021 have been considered but are moot because the new ground of rejection does not rely solely on the previous 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606.  The examiner can normally be reached on M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 







/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826